            Case 1:20-cv-07937-JSR Document 41 Filed 03/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CKR LAW LLP f/k/a CRONE KLINE RINDE,
LLP,

                     Petitioner,
                                                         Civil Action No. 1:20-cv-7937-JSR
                v.

ANDERSON INVESTMENTS
INTERNATIONAL, LLC, PARAMOUNT
SERVICES LLC a/k/a PARAMOUNT SERVICES                    DECLARATION OF STUART
LTD., INTECH HOLDINGS (HK) LIMITED a/k/a                 McDONALD
INTECH INTERNATIONAL GROUP CO.
LIMITED a/k/a INTECH HOLDINGS INC.,
WHITE ROCK ELECTRONIC TRADING LLC,
BMR CONSULTING, EDMUND WHITE a/k/a
RAVI RACH, GULZHAN NAMAZBAEVA, and
SATYABRATO CHAKRAVARTY,

                      Respondents.


       STUART McDONALD declares, pursuant to 28 U.S.C. 1746, as follows:

       1.       I am over the age of eighteen and competent to make this declaration.

       2.       I am a partner at Matrix Intelligence. Matrix Intelligence is a corporate intelligence
services firm with offices in London and Edinburgh.

       3.       I have over 4 years of experience in corporate intelligence, including tracing and
locating people for service in connection with litigations and arbitrations. Before becoming a
partner of Matrix Intelligence, I served as Chief of Staff to the CEO of a global private equity firm
and before that, as Chief of Staff to the CFO of Barclays Bank PLC. Prior to that, I spent 17 years
as an Army officer.

       4.       Having first been provided with a statement of legitimate interest to comply with
GDPR, I was retained by Felicello Law P.C., on behalf of CKR Law LLP (“CKR”), to locate
Gulzhan Namazbaeva for service of process in the above-captioned action.

       5.       In connection with this investigation, I was provided with a copy of a document
entitled “Joint Participation Agreement,” dated December 14, 2019, which bears a signature made

                                                  1
            Case 1:20-cv-07937-JSR Document 41 Filed 03/22/21 Page 2 of 2




by Ms. Namazbaeva on behalf of Anderson Investments International, LLC (“Anderson”). I am
informed that the Joint Participation Agreement was obtained from the files of CKR and was
previously submitted to the Court. I was then asked if I could obtain a sample of Ms. Namazbaeva’s
signature against which to compare this.

       6.       I conducted Open Source enquiries in Moscow and was able to obtain a copy of her
signature and compare this to the signature on the Joint Participation Agreement. The signatures
matched.

       7.       I then traced Ms. Namazbaeva to a certificate of incorporation of a private limited
company on UK Companies House – Steppe Capital (UK) Limited, company number: 8806924.
This document listed Ms. Namazbaeva’s date of birth as December 25 1964 and her address at the
time as Apartment 23, Novocheremushkinskaya, Ulitsa 23K1, Moscow.

       8.       Using this information, I was able to obtain Ms. Namazbaeva’s credit file in the
U.K.

       9.       Ms. Namazbeava’s U.K. credit file shows that she has resided in London since
2015. Her current residential address is 114B, Heath Road, Twickenham, London, TW1 4BW.

       10.      According to the credit file I reviewed, Ms. Namazbaeva’s confirmed the accuracy
of this address with a financial institution as recently as December 29, 2020. Ms. Namazbaeva also
goes by the name “Guljan Namazbaeva.”

       11.      Accordingly, I am able to conclude with confidence that Ms. Namazbaeva’s current
residential address is 114B, Heath Road, Twickenham, London, TW1 4BW.

I declare under penalty of perjury under the laws of the United States of Americas that the
foregoing is true and correct.

Executed in Edinburgh, Scotland on: March 22, 2021




                                                                     ____________________
                                                                     Stuart McDonald

                                                 2
